DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of claims 1 – 4 in the reply filed on 13 January 2021 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed 
This judicial exception is not integrated into a practical application because, in particular, the claim recites obtaining information using a computer (primary device), monitoring keywords used by user, based on the keywords, profiling the user and sending target advertisements to the user device (secondary device). The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of transmitting and receiving information from a computer system to a user device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional 
As for dependent claims 2, 14 and 19,  these claims recite limitations that further define the same abstract idea of defining what data will be considered for determining keywords, demographic information, keywords, etc., that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Therefore, they are considered patent ineligible for the reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolluri et al. US Publication 2005/0154640 in view of Hull et al. US Publication 2005/0171832.

Regarding claims 1, Kolluri teaches system and method in a global network of computers [Kolluri, 0012], a method of profiling a user for targeting advertisements (Kolluri, in addition to profiling and targeting, Kolluri invention is applicable to information brokering system for handling any transaction that can take advantage of contextual and behavioral information to improve the efficacy of the transaction and/or information/service recommendation under consideration) [Kolluri, 0012], comprising the computer implemented steps of: 
obtaining demographic information from end-users using on-line means (Kolluri, the long term component of the customer-signature consists of information (as available) on customer-centric demographics such as age, gender, etc.) [Kolluri, 0016]; 
determining keywords therefrom (Kolluri, customer-signature consists of information pertaining to customers information needs (such as set of URLs/webpages and/or set of search-keywords used by the customer during the session) [Kolluri, 0015];

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Kolluri by adopting teachings of Hull to determine to detect and store information regarding portal subscriber’s online actions and can determine profile characteristics about the user.
Kolluri in view of Hull teaches system and method further comprising:
monitoring end user activity [Hull, 0043] and determining keywords therefrom [Kolluri, 0015]; and 
profiling an end user as a function of determined end-user activity keywords and obtained end-user demographic information so as to enable a matching of profiles of end-users to advertisements and thus targeting advertisements to end-users based on end user profiles (Kolluri, The customer-signature is matched with the supplier-signature to generate a combined "session_signature" which is then matched with the "Third-party" signature to find the most relevant and targeted third_party content that can be displayed to the customer, along with the information that the customer is seeking from the supplier) [Kolluri, 0024]. 

Regarding claims 2, Kolluri teaches system and method, wherein the step of obtaining demographic information includes inferring demographics of an end-user, including any one or combination of: assuming a Zip Code for the end-user based on Zip Codes detected in end-user activity, assuming age of the end-user based on ages of others detected in end-user activity, assuming gender of end-user based on gender of others detected in end-user activity [see at least, Kolluri, 0016]. 

Regarding claims 3, Kolluri teaches system and method, wherein the step of determining keywords includes any combination of: 
determining keywords read by an end-user, 
determining keywords written by an end-user, 
determining keywords searched on by an end-user, 
determining keywords browsed by an end-user, 
determining keywords forwarded by an end-user, 
determining keywords bookmarked by an end-user, 
determining keywords in comments of an end-user, 
determining keywords received or sent in email messages of the end-user, 
recency of a keyword being read or written by an end user, and 
frequency of a keyword being read or written by an end user
[see at least, Kolluri, 0016]. 

Regarding claims 4, Kolluri teaches system and method, wherein the step of determining keywords includes any combination of: 
determining keywords of categories of content browsed by an end-user; 
determining keywords of categories of content read by an end-user; 
determining keywords of categories of content written by an end-user; 
recency of keyword of category read or written by an end-user; 
frequency of keyword of category read or written by an end-user; 
determining keywords of tags of content browsed, read or written by an end-user; frequence of keywords of tags read or written by an end-user; and 
recency of keywords of tags read or written by an end-user
[see at least, Kolluri, 0016]. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carruthers et al. US Publication 2002/0128904 teaches online target content delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H Choi can be reached on 469.295.9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

January 15, 2021